Per Curiam.
Suit by the appellees against the appellant, on a note for 300 dollars, dated January 4, 1856.
Defense, that the note was given for liquors sold contrary to law. Demurrer to answer sustained, and final judgment for the plaintiff. This was right, as has been decided in the case of Holmes v. Welch, at the present term (1).
It is urged that the amount recovered was too much, and it appears to have been about 50 cents more than was due at the time judgment was rendered; but for this trifling error in the computation, the judgment will not be reversed.
The judgment is affirmed with 3 per cent, damages and costs.

 Ante, 555.